                                    UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF NEW YORK


           IN RE:                                                 No. 14-MD-2543 (JMF)

           GENERAL MOTORS LLC IGNITION
           SWITCH LITIGATION

           This Document Relates to:

           ALL ECONOMIC LOSS ACTIONS


                          [PROPOSED] ORDER REGARDING CLAIMS DEADLINE

                 Before the Court is the Unopposed Motion of Plaintiffs’ Class Counsel Regarding Claims

          Deadline. For good cause shown, the Court hereby GRANTS the Motion. The Class Action

          Settlement Administrator shall evaluate the Settlement Claim Forms of the 144 persons who

          filed Settlement Claim Forms after the end of the Settlement Claims Period but on or before May

          19, 2021. The Class Action Settlement Administrator shall contact the 106 persons who have

          inquired about filing a late Settlement Claim Form and advise such persons they shall have 30

          days from the date they are contacted to file a Settlement Claim Form with JND, and JND shall

          accept and evaluate the Settlement Claim Forms of any such individuals if filed with JND on or

          before that deadline.



                 May 21, 2021
          Date: _______________                                  _________________________________
                                                                 Jesse M. Furman
                                                                 United States District Judge
The Clerk of Court is directed to terminate ECF No. 8536.

SO ORDERED.
